THIS is a companion case to Northwestern R. R. Co. v.Pilo, 100 Colo. 221, 66 P.2d 532, No. 14,115, this day decided. Pleadings, evidence, instructions and assignments are substantially the same. The judgment here was for $1,367.15. Plaintiffs in error file herein copy of their brief in the former case with but one additional, introductory page, and their reply brief with no modification. Defendant in error's brief is the same, but with four additional pages. The additions raise nothing new. What we said in the former case is here applicable.
The judgment is affirmed.
MR. JUSTICE HILLIARD and MR. JUSTICE BAKKE concur.